FILED
                              NOT FOR PUBLICATION                           FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 MATEO ARIKOLI MAINAKAVIKA                         No. 07-72731
 VOLAVOLA; et al.,
                                                   Agency Nos. A075-723-402
               Petitioners,                                    A078-112-136
                                                               A078-112-137
   v.                                                          A078-112-138

 ERIC H. HOLDER Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges

        Mateo Arikoli Mainakavika Volavola, his wife, and children petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying Volavola’s

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. §

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NV/Research
1252. We review for abuse of discretion the denial of a motion to reopen, see

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

       We reject Volavola’s contention that the BIA erred by failing to

acknowledge or weigh evidence submitted with the motion to reopen. See

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

       The BIA did not abuse its discretion in denying Volavola’s motion to reopen

based on changed circumstances because he failed to establish the 2006 coup in

Fiji resulted in material changes that warrant reopening or that he is now prima

facie eligible for asylum. See Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004)

(“The critical question is. . . whether circumstances have changed sufficiently so

that a petitioner who previously did not have a legitimate claim for asylum now has

a well-founded fear of future persecution.”).

       We decline to consider Volavola’s challenge to the BIA’s April 20, 2005

order denying asylum, withholding of removal and protection under the

Convention Against Torture because the contentions have already been considered

and rejected by this court. Volavola v. Gonzales, 225 Fed.Appx. 559 (9th Cir.

2007); see also Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991) (explaining

that under the ‘law of the case doctrine,’ one panel of an appellate court will not


NV/Research                                2                                    07-72731
reconsider questions which another panel has decided on a prior appeal in the same

case).

         Finally, because the BIA correctly found in its April 20, 2005 order that

Volavola had not demonstrated past persecution, the BIA did not err by not

addressing Volavola’s humanitarian asylum claim in the motion to reopen.

8 C.F.R. § 1208.13(b)(1)(iii); see also Hanna v. Keisler, 506 F.3d 933, 939 (9th

Cir. 2007).

         PETITION FOR REVIEW DENIED.




NV/Research                                 3                                   07-72731